Citation Nr: 1303292	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  11-22 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for aggravation of a low back disorder, claimed as due to treatment rendered at a VA healthcare facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant had active service from December 1943 to February 1946.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Boise, Idaho Regional Office (RO) of the Department of Veterans Affairs (VA).  

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended such that negligence would generally have to be shown by the VA for a claimant to obtain compensation under the statute.  This amendment, however, does not apply to claims filed prior to the effective date.  Pub. L. No. 104-204, § 422(a)-(c) (1996); VAOPGCPREC 40-97.  As the appellant's 38 U.S.C.A. § 1151 claim was filed in January 2009, the amended statute must be applied.  Id.


FINDINGS OF FACT

1.  The appellant's claim for service connection for a low back disorder was denied in a July 2010 Board decision; that denial was not appealed.

2.  The appellant had a low back disorder prior to VA treatment associated with his February 13, 2008 colonoscopy.

3.  The appellant did not suffer additional low back disability as a result of VA treatment in February 2008.

4.  None of the appellant's current low back pathologically has been etiologically linked to any aspect of VA healthcare he received in connection with his February 2008 colonoscopy,


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 for additional low back disability claimed as due to a fall incurred during treatment associated with the appellant's February 13, 2008 colonoscopy have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361, 17.32 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Proper notice from VA must inform the claimant and his representative, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Neither the appellant nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  VA's duty to notify under 38 C.F.R. § 3.159(b)(1) has been met by a letter from the RO issued in September 2009.  That letter informed the appellant of the criteria for establishing a 38 U.S.C.A. § 1151 claim, the evidence required in this regard, and the claimant's and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in October 2010.  The RO's notice was in the preferred sequence, without timing or content defects.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).

The duty to assist was also met in this case.  All pertinent VA and private treatment records have been obtained and associated with the file.  The appellant was afforded a VA medical examination October 2010, and the examining physician reviewed the appellant's medical records and history.  38 C.F.R. § 3.159(c)(4).  The VA opinion obtained is adequate: it is predicated on a full reading of the appellant's medical records, it considers all of the pertinent evidence of record and the statements of the appellant, and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board recognizes that the appellant's representative, in his December 2012 Informal Hearing Presentation, argued that the VA should obtain quality assurance records prior to adjudication of the appellant's 38 U.S.C.A. § 1151 claim.  VA's General Counsel, however, has addressed the duty to assist in regards to obtaining quality assurance records, and held that, as a general matter, the governing statutes and regulations do not authorize disclosure of Veterans Health Administration (VHA) quality assurance records or documents for purposes of adjudicating a claim for benefits.  VAOPGCPREC 1-2011 (April 19, 2011).  Rather, 38 U.S.C.A. § 5103A requires the Board to make reasonable efforts to request from VHA any quality-assurance records or documents that are relevant to a claim, but provided the claimant furnishes information sufficient to locate the records or documents, and, if VHA denies access to the records and documents on the basis that they are protected by 38 U.S.C.A. § 5705 and implementing regulations, that the claimant appeals VHA's denial to the Office of the General Counsel (OGC) under 38 C.F.R. § 17.506.  Under 38 C.F.R. § 17.508(c), any quality-assurance record or document, even if confidential and privileged, may be provided to the General Counsel or any attorney within OGC, wherever located.  If VHA and OGC conclude the records and documents are protected by 38 U.S.C.A. § 5705 and implementing regulations, VA may not consider them or rely on them in the adjudication of the claim.  If VHA or OGC concludes instead the records and documents are not confidential and privileged, VA may consider them in adjudicating the claim.  Id.  

In this case, neither the appellant nor his representative has presented any convincing argument as to how quality assurance reports would be relevant to this case, and speculative development in the hopes that such records might possibly exist and be pertinent to the appeal amounts to a fishing expedition, which is not contemplated under the duty to assist.  In addition, the care with which the appellant takes issue took place in 2008.  In this regard, it is VA's policy to destroy quality assurance records after three years unless needed for research or legal purposes.  See Norvell v. Peake, 22 Vet. App. 194, 200 (2008) (citing VHA Records Control Schedule 10-1, at XXXIII-2 (Aug. 1, 2009)); see also VHA Records Control Schedule 10-1 (Mar. 1, 2011).  The Board accordingly finds that the conditions specified in Hood v. Shinseki, 23 Vet. App. 295 (2009), are not met and that remand for quality assurance records at this point is unlikely to produce evidence relevant to the claim.

The appellant was provided with notice as to the medical evidence needed to support a 38 U.S.C.A. § 1151 claim, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim decided below.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For purposes of VA compensation under 38 U.S.C.A. § 1151, a disability is a qualifying additional disability, if the additional disability was not the result of the claimant's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the claimant under any law administered by the Secretary of VA, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.

In order for the appellant to be eligible for compensation under 38 U.S.C.A. § 1151 due to VA treatment, the evidence must establish that he sustained additional disability and that this additional disability is etiologically linked to the VA treatment by the appropriate standard under 38 U.S.C.A. § 1151.  If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the claimant; the claim for compensation under 38 U.S.C.A. § 1151 must be denied.  

In determining whether a claimant has an additional disability, VA compares the claimant's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the appellant's condition after such care or treatment.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the claimant's additional disability.  Merely showing that a claimant received care or treatment and that the claimant has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a claimant's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the claimant's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the appellant's informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a claimant's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

In his VA Form 21-256 submitted in January 2009, the appellant reported that his low back pain started in February 2008 as a result of treatment he received at the Boise VA Medical Center.  He stated that the colonoscopy instruction nurse had him jump off an examining table which caused him to have severe back pain.  

Review of the appellant's VA treatment records reveals that he underwent a colonoscopy on February 13, 2008.  The associated procedure note does not include any findings related to back pain on the physical examination that was conducted just prior to the procedure.  The appellant was seen in a VA emergency department on February 21, 2008; he complained of right hip and leg pain lasting for one-and-a-half weeks.  The appellant reported that, while being prepped for a colonoscopy on February 13th, he had to hop off the exam table (his feet being roughly eight inches off of the ground) and that later the same day he began feeling pain in his right hip.  The appellant further stated that the pain often radiated down the right side of his leg.  The appellant had not noted any contusion, hematoma or swelling.  The pain was noted to originate in the hip and was not significant in the lower back.  The appellant was also noted to have a history of low back pain, but he claimed that this pain did not resemble his chronic low back pain.  On physical examination, the appellant's right hip was very tender to palpation over the right greater trochanter.  He was nontender to palpation of the lumbar and sacral spine.  The appellant's right hip was x-rayed; no prior film was available for comparison.  The radiographic examination revealed mild degenerative changes about the right hip joint.  There was no fracture or subluxation.  There was some moderate generalized osteopenia compatible with the appellant's age.  The clinical assessment was right hip pain for one week post forceful landing from an eight-inch step.  The appellant's symptoms were thought to likely be due to soft tissue injury of the muscles and tendons of the right hip girdle.  

Radiographic examination of the appellant's lumbar spine was accomplished on February 28, 2008.  The clinical impression was L5 spondylolysis with grade 1-2 spondylolisthesis of L5 on S1.  Moderate to severe degenerative changes were found elsewhere with disc height loss, endplate spurs and facet arthritis.

On April 1, 2008, the appellant underwent computed tomography (CT) scans of his pelvis and lumbar spine.  The appellant's pelvis was negative except for mild degenerative arthritis.  No occult fracture or soft tissue abnormality was identified.  The appellant's lumbar spine had degenerative disc disease at the L5-S1 level, as well as degenerative facet joint changes.  Bilateral spondylolysis with anterolisthesis at L5-S1 was present with associated degenerative changes.  No fracture was identified.  There was no gross evidence of any focal disc protrusion.

A June 2008 VA physical therapy note indicates that the appellant complained of right shoulder pain; he reported that his difficulties had begun when he had trouble getting off an examination table during pre-op for a colonoscopy.  He said that this resulted in low back pain and right lower extremity pain that radiated to his toes.  He said that he jumped off the examination table that was about eight inches off of the ground and that, later that day, he began feeling pain in his right hip.  The appellant also said that he had awoken the next morning with extreme pain in his right hip.

A July 2008 VA medicine clinic note states that the appellant had fallen at home in late May hitting his right shoulder.  The review of systems revealed that the appellant had chronic lumbar pain and that he used a walker for longer distances.  He was noted to have fallen in February with a temporary increase in pain as well as right leg and knee pain.  The appellant reported that all now was much better.  He said that he was no longer taking analgesics.  On physical examination, the appellant had pain with flexion of the back.  There was no evidence of joint or muscular instability.  He had normal muscle strength and tone.  There were no focal changes neurologically.  The diagnosis was chronic lumbar pain and no changes in management of the condition were needed.

The evidence of record also includes private medical records dated in July 2008.  At that time, the appellant complained of pain in his right shoulder.  He said that he had fallen from an examination table one month before and sustained an injury to the right shoulder.  The private physician noted that the appellant had had pre-existing back problems which the appellant said had been aggravated by the fall.

A February 2009 VA medicine clinic note indicates that the appellant had had life-long mild lumbago.  On physical examination, he exhibited a full range of motion of his extremities without pain.  No joint deformity was present.  

A written statement from the appellant, dated in May 2009, indicates that the appellant worked post-service lifting cement bags; this job led to a back injury and the appellant stated that spondylitis was discovered at this time.  He further stated that he had not had any further back problems until February 2008, when he was told to jump off a VA examination table which resulted in him "flying into the wall."  The appellant said that he was subject to falls after this and that he still suffered in his back and hips.  

VA treatment records dated in August 2009 indicate that the appellant suffered from generalized joint pain/osteoarthritis.  He denied having back pain.  On physical examination, he exhibited a full range of motion of all four extremities.  However, a case manager note dated the next day described the appellant as having back and leg pain.  

The appellant's representative, in a VA Form 646 dated in April 2010, stated that the appellant asserted that his degenerative arthritis was the result of an injury to the lumbar spine in service and not the result of the misstep off an examination table in February 2008.

In a VA Form 21-4138 submitted in September 2010, the appellant asserted that his back problem had been aggravated by the incident at the VA hospital in Boise.  He said that he had been there for his vitals prior to his colonoscopy and that he needed help to get on the examination table.  The appellant further contended that he was sitting on the edge of the table and literally fell when trying to get down.  He said that he was put into a wheelchair after the colonoscopy and that the walker he used was folded and carried out.  The appellant also said that it was only when x-rays were taken afterwards that spondylolisthesis was discovered.  

The appellant was afforded a VA medical examination in October 2010; the examining physician reviewed the appellant's medical records.  The appellant reported his work history during service and after service.  He said that post-service, his back pain came on when he was picking up bags of cement in 1948.  He said that he went to a hospital.  The appellant reported that his back was still sore in 1985, and that nothing unusual happened to his back between 1985 and 2008.  The appellant stated that he fell off an examination table prior to a colonoscopy in February 2008.  He reported having pain in his right lower back and hip and said that he was using his walker more.  The appellant also stated that he was taking 100 milligrams of Tylenol twice a day.  He complained of moderate daily constant pain.  On physical examination, the appellant was noted to have sensory deficits in each lower extremity that were attributed to his non-service-connected diabetes mellitus.  Radiographic examination of the appellant's lumbar spine revealed grade 1-2 spondylolisthesis L5 on S1 with degenerative changes elsewhere about the lumbosacral spine.  The disc spaces were mildly narrowed throughout the lumbar spine.  The sacroiliac joints appeared unremarkable.  The examiner rendered a diagnosis of degenerative joint disease of the lumbar spine with spondylysis and low back pain.  

The examiner opined that the appellant's degenerative joint disease of the lumbar spine with spondylysis and low back pain was not caused by the negligence, carelessness, lack of proper skill, error in judgment, or similar kind of fault by VA in providing the treatment.  The examiner noted that there were no notations that the appellant had back pain prior to the colonoscopy, during the colonoscopy or immediately thereafter.  The examiner noted that the appellant had been called by VA the day after the colonoscopy and that the appellant had not made any mention of any back pain.  Eight days later he was seen for hip pain and denied having any back pain.  The examiner concluded that there was nothing in the record to support a claim of carelessness, negligence, lack of proper skill, error in judgment, or similar kind of fault by VA in providing the treatment.  The examiner stated that if the appellant did in fact experience back pain getting on or off of the table, it was due to his own musculoskeletal defect and could not have been prevented by any reasonable foresight and accommodation.

In his November 2011 Notice of Disagreement (NOD), the appellant stated that the fall off of the examination table aggravated his back problem.  He said that he had pain and that walking and standing were difficult.

The appellant underwent radiographic examination of his right hip in February 2011.  There were mild degenerative changes of the acetabular margin.  These were noted to be consistent with the February 2008 radiographic findings.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against a finding that the appellant incurred additional disability of the lumbar spine as a result of his VA treatment in February 2008.  There is no competent evidence that the appellant developed any additional disability as a result of the treatment he received from VA and his radiographic and clinical findings have remained static over the course of the appeal.  In addition, the October 2010 VA examiner indicated that the nature of the appellant's back disorder made him susceptible to back pain whether or not he had a fall in February 2008.

Moreover, assuming arguendo that the appellant did suffer additional disability following the February 2008 VA treatment, the Board finds the weight of the evidence does not establish that the appellant's "increased back pain" was due to VA's carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault, or an event not reasonably foreseeable.  The October 2010 VA opinion clearly addressed this question, and there is no medical evidence to the contrary.

The appellant has not provided any competent medical evidence in support of his claim establishing that he suffered increased disability of the lumbar spine that was due to VA's lack of skill, carelessness, negligence, an error in judgment, or an unforeseen event.  He has provided statements in support of his claim, and these statements are probative to the question of whether his conditions arose or worsened in conjunction with VA treatment in February 2008.  The appellant is clearly competent to state that he experienced increased pain following the colonoscopy.  However, the question of whether VA treatment resulted in additional disability is purely a medical question that is beyond his competence.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Moreover, the Board finds the October 2010 VA examiner's opinion to be most probative as to whether the appellant suffered from additional low back disability following his February 2008 colonoscopy.

The Board finds that the competent medical evidence of record does not establish that there was carelessness, negligence, lack of proper skill or error of judgment on the part of any of the VA health care personnel involved in the appellant's care in February 2008.  Additionally, there was no event not reasonably foreseeable that resulted in additional disability.  The VA examiner specifically noted that the claimed additional low back pain could not have been prevented by any reasonable foresight or accommodation.  It is the decision of the Board that the appellant is not shown to have additional disability that was incurred as the result of hospitalization or treatment within the purview of the provisions of 38 U.S.C.A. § 1151.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the appellant's low back claim under 38 U.S.C.A. § 1151.  Since the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the lumbar spine claimed as a result of February 2008 treatment rendered by VA healthcare personnel is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


